Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application EP19188413.9 filed on 07/25/2019. applicant has filed a certified copy of the foreign application as required by 35 U.S.C. 119(b).

Response to Amendment
Claims 1-14 were previously pending. Claims 11-14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Device in Group II. Claims 1, 7-10 are amended. Claims 2-6 are cancelled.
A complete action on the merits of claims 1 and 7-10 follows below.

Claim Objections
Claims 1, 7-8 and 10 are objected to because of the following informalities:
Claim 1, lines 12-13, “each individual exchangeable docking plate” should read --each individual exchangeable docking plate of the at least one exchangeable docking plate--.
Claim 1, line 14, “the individual exchangeable docking plate” should read --said each individual exchangeable docking plate--.
Claim 1, lines 15-16, “the individual exchangeable docking plate” should read --said each individual exchangeable docking plate--.
Claim 1, line 27, “the motor vehicle part” should read --the at least one motor vehicle part--.
Claim 10, lines 25-26, “each individual exchangeable first docking plate” should read --each individual exchangeable first docking plate of the at least one exchangeable first docking plate--.
Claim 1, line 27, “the motor vehicle part” should read --the at least one motor vehicle part--.
Claim 7, line 2, “the motor vehicle part” should read --the at least one motor vehicle part--.
Claim 7, line 3, “the equipped motor vehicle part” should read --the equipped at least one motor vehicle part--.
Claim 8, line 2, “the motor vehicle part” should read --the at least one motor vehicle part--.
Claim 8, line 3, “the equipped motor vehicle part” should read --the equipped at least one motor vehicle part--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 17 recites the limitation “the measured characteristic tolerance values”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 earlier recites “measured tolerance values” in line 13. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “measured tolerance values” in line 13 is interpreted to be --measured characteristic tolerance values--;“the measured tolerance values” in lines 14-15 is interpreted to be --the measured characteristic tolerance values--; and“the recorded measured characteristic tolerance value” in line 20 is interpreted to be --the recorded measured characteristic tolerance values--.
Claim 1, line 19 recites the limitation “the one or more robotic arms”. There is insufficient antecedent basis for this limitation in the claim. Because “one or more robotic arms” is not earlier introduced in the claim. For the purpose of this examination this limitation is interpreted to be --one or more robotic arms--.
Claims 7-9 are rejected due to dependency on rejected claim 1.
Claim 8, lines 6-7 recites the limitation “the storage station”. There is insufficient antecedent basis for this limitation in the claim. Because “storage station” is not earlier introduced. For the purpose of this examination this limitation is interpreted to be --a storage station--.
Claim 10, line 17 recites the limitation “a storage frame”. There is insufficient antecedent basis for this limitation in the claim. Because “a storage frame” is earlier introduced in lines 8-9 of the claim. It is not clear if “storage frame” for the “at least one exchangeable first docking plate” is different from “storage frame” for the “at least one exchangeable second docking plate”. For the purpose of this examination they are interpreted to be the same and “a storage frame” in line 17 is interpreted to be --the storage frame--.
Claim 10, line 35 recites the limitation “the measured characteristic tolerance values”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 earlier recites “measured tolerance values” in line 26. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “measured tolerance values” in line 26 is interpreted to be --measured characteristic tolerance values--;“measured tolerance values” in lines 27-28 is interpreted to be --the measured characteristic tolerance values--; “measured tolerance values” in line 31 is interpreted to be --the measured characteristic tolerance values--; “measured tolerance values” in line 33 is interpreted to be --the measured characteristic tolerance values--;“the measured characteristic tolerance value” in line 32 is interpreted to be --the recorded measured characteristic tolerance values--.
Claim 10, line 38 recites the limitation “the one or more robotic arms”. There is insufficient antecedent basis for this limitation in the claim. Because “one or more robotic arms” is not earlier introduced in the claim. For the purpose of this examination this limitation is interpreted to be --one or more robotic arms--.

Allowable Subject Matter
Claims 1, 7-9 and 10  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sekiya (US Publication No. 2018/0358250) teaches a base frame 22, 23 having one base module 23a, 27a arranged thereon, exchangeable docking plates 40, 50 stored on a storage frame 30, the exchangeable docking plates 41, 51 configured for connection to the base module (via 44, 25, 29 and 53, 25, 29), each docking plate has receivers 41 to hold an object (wafer); recording, in a memory unit (memory 80), storage positions of the exchangeable docking plates (par. 0046).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723